DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Response to Amendment
            The amendment filed 04/28/2021 has been entered.  Claims 1-3, 6-7 and 10-22 remain pending in the application.  Claims 3, 7 and 11-22 remain withdrawn from consideration.  
The previous 35 USC 112(b) rejection of Claim 10 is withdrawn in light of Applicant’s amendment to Claim 10.
Further, it is noted that withdrawn Claim 7 is in proper dependent form.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is not disclosure of the housing being open “to provide laminar flow”.  No new matter should be entered.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first impeller is located at a downstream end of the conduit” must be shown or the feature(s) canceled from the claim(s).  The drawings do not show the first impeller at a downstream location.  See 112(b) rejections, below, for more discussion.
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no disclosure in the original filed specification that the “housing is open to provide laminar flow” as recited in Claim 1.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 6 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.

Claim 1, line 4, recitation of “the motor housing is open to provide laminar flow” is not clear in context.  Absent a disclosure of how the opening provides “laminar flow” it is unclear as to what this limitation refers.  For purposes of examination any flow through an opening will be assumed to be “laminar flow”.
Claim 1, line 5, and Claim 2, line 2, recitation of “downstream end” is not clear in context.  The flow in Applicant’s Figure 4, is from the bottom to the top.  If the downstream (in the direction of a stream) end of the motor housing (Claim 1) is at the top than the downstream end of the conduit (Claim 2) would also be at the top of the conduit and this is not what the drawings are showing.  For purposes of examination Claim 2 will be considered to be --an upstream end--.  Applicant’s may wish to consider establishing a datum and eliminate the term downstream as a possible preferred alternative solution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Khalitov et al. US Pub. 2013/0011239, in view of Troller US 2,294,586.

With respect to Claim 1, Khalitov et al. disclose a fan assembly (10, see Figure 2), comprising: a conduit 46 defined by an outer housing 46; a fan motor 56 located at least partially within a motor housing 44 (see Figure 3B), wherein the motor housing 44 is within the outer housing 46 (see Figure 3B), wherein the motor housing 44 is open to provide laminar flow at a downstream end (top of 44 in Figure 3B, portrait view) of the motor housing 44; a first impeller 58 coupled to the fan motor to drive a first amount of air flow (QF, see Figure 1) through a fluid passage region 48 defined between the motor housing 44 and the outer housing 46 (see Figure 3B); and a number (“n”, Paragraph 0052, lines 9-14) of hollow vanes 80 including sides (see Figure 5A, portrait view, 88 left and right, Paragraph 0042, lines 1-8), and a vane tip 82, wherein the number of hollow vanes are configured to tune a flow of air (“airfoil or airfoil-like” Paragraph 0045, lines 1-5. also see “straighten”, Paragraph 0006, lines 7-19, this meets the specification’s E”) between the fan motor 56 and air external (QE, “radial fluid flow from exterior of the outer wall 44…into central drive chamber 50”, Paragraph 0033, lines 16-18) to the outer housing 46, wherein the second amount of air flow (“QE”) is separated from the first amount of air flow (“QF”) until after the second amount of air flow (“QE”) contacts the fan motor 56 (see Figure 3B, “QE” flows from outside, through 80 to inside 50 and around 56) , and wherein the second amount of air flow (“QE”) mixes with the first amount of air flow (“QF”) at the downstream end (top of 44 in Figure 3B, portrait view) of the motor housing 44 after contact with the fan motor 56.  Although, Khalitov et al. disclose most of the limitations of the claim, including a number (“n”, Paragraph 0052, lines 9-14) of hollow vanes 80; Khalitov et al. is silent on a second impeller to drive the second amount of air.  Troller disclosing a duct fan, specifically teach a totally enclosed fan cooled type motor 15 (see Figure 1, Page 2, right side, lines 45-52) and a second impeller 29 to drive a second amount of air flow (see black flow arrows in Figure 1 and column 2 of page 2, lines 44-56).  Troller teaches the enclosed fan cooled motor having a second impeller advantageously increased the air flow efficiency (Page 1, right side, lines 30-33).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; to have used the motor and second impeller as taught by Troller, in the fan disclosed by Khalitov et al., to have advantageously increased air flow efficiency.  This simple combination is only switching the motor of Khalitov et al. with the motor/fan taught by Troller.  The substitution for one 

	With respect to Claim 2, as it depends from Claim 1, Khalitov et al. disclose the first impeller 58 is located at a downstream end (bottom of 46, in Figure 3A, portrait view, see 112(b) rejection above) of the conduit 46.

With respect to Claim 6, as it depends from Claim 1, Khalitov et al. disclose the fan assembly 10 is configured to mix the second amount of air (“QE”) with the first amount of air (“QF”) at a downstream end (region at top of 46 between 46 and 44 see Figure 3B) of the fluid passage region 48.

With respect to Claim 10, as it depends from Claim 1, although Khalitov et al. disclose most of the limitations of the claim, including a fan motor 56 driving a second amount of air flow (QE, “radial fluid flow from exterior of the outer wall 44…into central drive chamber 50”, Paragraph 0033, lines 16-18), Khalitov et al. is silent on the fan motor includes a totally enclosed fan cooled (TEFC) type motor with a second impeller.  Troller disclosing a duct fan, specifically teach a fan motor 15 includes a totally enclosed fan cooled (TEFC) type motor 15 (see Figure 1, Page 2, right side, lines 45-52) with a second impeller 29 to drive a second amount of air flow (see black flow arrows in Figure 1).  Troller teaches the totally enclosed fan cooled motor having a second impeller advantageously increased the air flow efficiency (Page 1, right side, lines 30-33).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; to have used the motor having a . 


Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments, see Remarks, Page 6, lines 5-12, with respect to the drawing objections, specifically Figure 5C shows an impeller located at a downstream end of the conduit, it is noted that Figure 5C is directed towards a non-elected species.  However, since Figure 5A of the elected species has similar teachings (see original disclosure, Paragraph 0038, as published) it is noted that the first impeller 508A/508C is not located at the downstream end 503A/503C of the conduit but rather is located upstream of the downstream end of the conduit.  The only drawing depicting an first impeller located at an end of the conduit is Applicant’s Figure 4, and as discussed above in the 112 rejections, the location of the opening in the motor housing providing laminar flow, is not in agreeance with the impeller located at a downstream end of the conduit, as cited in Claim 2.
Applicants may wish to consider overcoming the drawing objections by amending Claim 2, eliminating the end limitation such that the first impeller is located downstream in the conduit.


Applicant’s argue that the limitation was added to overcome the zig-zag flow of Lowell (US 3,199,774), however Lowell is not used in the previous rejections.  Further, laminar flow defines internal flow dynamics and not external flow paths.
Applicant’s continue and cite “the straight line flow will be recognized…as laminar” however, if Applicant’s are redefining the term it needs to be in the originally filed disclosure.  The simplest solution to overcome this objections is to specifically point were in the originally filed disclosure, Applicants discuss the type of flow out of the opening.
With respect to Applicant’s arguments that the drawings show “parallel lines of air flow as they pass straight from the motor housing”, the specification was objected to for failing to provide antecedent basis for the claim terminology.  The drawings were not objected to for failing to show “parallel lines of air flow as they pass straight from the motor housing”.  If Applicant intended to redefine laminar flow as “parallel lines of air 

In response to Applicant’s arguments, see Remarks, Page 7, lines 5-14, with respect to the 112(a) and 112(b) rejections, see responses above with respect to the written description and drawings. 
Further, the term “laminar” is well known in the art and has a very specific meaning, to use the term in any way other than the accepted definition requires some form of redefinition. 

In response to Applicant’s arguments, see Remarks, Page 8, line 21 to Page 9, line 8, namely Khalitov’s Figure 5 shows element 80 having an open top portion which prohibits the second air flow from being separated from the first, Figure 5 shows “hollow vanes 80” in an uninstalled view.  Khalitov’s Figure 3B shows element 80 in an installed view (80 is labeled in Figures 3A and 4A, in Figure 3B see the top of the hollow vane, element 94, the top portion of 80 is no longer open).  This is in total agreement with Khalitov’s written description, of the “radial fluid flow from exterior of the outer wall 44…into central drive chamber 50”, (Paragraph 0033, lines 16-18).
Further, Khalitov, Figure 4B specifically shows the second air flow, see black flow line QE and the first air flow QF (see black flow line QL,QB,QF in Figure 4B) separated till after exiting the motor housing 44.  Both Khalitov’s description and drawings reasonable suggest and disclose that the second amount of air flow is separated from the first amount of air flow until after the second amount of air flow contact the fan motor.
The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.  In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  (See MPEP 2125(i)).
Further, the claims do not prohibit mixing of the air within the vane as long as the second air flow contacts the motor first before the mixing.

In response to Applicant’s arguments, see Remarks, Page 9, line 9-13, namely Khalitov et al. do not disclose the impeller located at an upstream end, see response’s above with respect to the drawing objections and 112(b) interpretations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
07/12/2021
/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746